DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 10/10/2022 in reply to the Office Action mailed on 07/11/2022 is acknowledged. Claims 63-68, 74, 76-77, 79 are canceled. Claims  60-62, 69 and 70-73 remain withdrawn because these claims are drawn to fusion proteins while the elected group is drawn to a system for transfecting a nucleic acid comprising the polypeptide fusion. Claims and 75, 78, 85-87 are amended. Claim 88 and 89 are new. Claims,  are rejoined. Currently claims 75, 78, 80-89 are present for examination. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 62 recites a sequence that is 90% identical to SEQ ID NO: 1 or SEQ ID NO: 2 thus is broader than claim 60 that recites the sequence of SEQ ID NO: 1 or SEQ ID NO: 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is necessitated by claim amendments.
Claims 75, 78, 80-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 75 and dependent claims thereof encompass an H2A sequence of SEQ ID NO: 248, however since the specification or the sequence listing do not comprise SEQ ID NO: 248, the claim is indefinite. See new matter rejection below. 
Furthermore, it is noted that the preamble of claim 75 and dependent claims thereof encompass the limitation of “a system for transfection of a nucleic acid into stem cells comprising…” However, part (a) and (b) recite “comprising a fusion polypeptide, a cell surface receptor peptide, a nucleic acid binding polypeptide and a combination of dexamethasone, insulin, transferrin and selenite”. 
It is not clear how a system for transfecting a nucleic acid involves transfecting polypeptides or the fusion polypeptide of parts (a) and (b) as there is no target nucleic acid in the system. 
Is the cell transfected with a composition comprising a target nucleic acid and the fusion polypeptide of (a) and the combination in part (b) in a stem cell. For examination purposes the claim will be read as such. 
Claims 83 and 84 depend on claim 75 and recite an N:P ratio range of claim 75. However, there is no antecedent basis for the limitation in claim 75. 
Clarification is required. 

Modified - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 78, 80-89 are now rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 75 is drawn to a system of transfection of a nucleic acid into a cell comprising a nucleic acid and a fusion polypeptide of claim 60 comprising a cell surface receptor peptide where the cell surface receptor binding peptide is a vascular endothelial growth factor receptor (VEGFR)-binding peptide of SEQ ID NO: 1 or SEQ ID NO: 2 a nucleic acid-binding polypeptide where the nucleic acid-binding polypeptide comprises 2-10 repeats of a histone H2A comprising SEQ ID NO: 248 , any H2A variant with any sequence or H2A fragment with any sequence or length thereof (claim 78) and a GALA of SEQ ID NO: 6. Claim 78 recites that the H2A variant comprises 4 repeats and that the N-terminal fragment is 15 to 50 amino acids preferably 37 amino acid residues.
However, the  specification or the sequence listing does not describe the sequence structure of H2A sequence of SEQ ID NO: 248 raises NEW MATTER. 
Furthermore, one of skill would be unable to predict the structure of the H2A variant and what the structure would look like or how to correlate the same with any function. 
Thus, given that at the time of the instant invention, the structure of the H2A and variant or the fragment as broadly encompassed is not described, the claim also lacks description for the structure of the 4 repeats of the H2A variant or the H2A fragment with any sequence. Furthermore, while the specification teaches how to make and use an N-terminal fragment of a histone H2A with 37 amino acid residues, such as using any N-terminal fragment of a histone H2A with less than 15-37 amino acid residues one of skill in the art would be unable to predict how to make and or use the invention as broadly claimed. 
Claims 80-82 recite the conductivity of the aqueous medium. Claims 83 and 84 recite a encompass an N:P ratio However these claims still encompass the limitation of claims 60 and 75 i.e. H2A, H2A variants and H2A fragments that were not described in the specification thus are rejected under the same statute. 
Claims 85-89 are also rejected because these claims encompass the limitations of claim 75. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

While the specification teaches a system where the fusion polypeptide is composed of a  VEGFR-binding peptide having the sequence of SEQ ID NO: 1 or SEQ ID NO: 2, the nucleic acid-binding polypeptide comprises 4 repeats of an N-terminal fragment of a histone H2A comprising the amino acid sequence of SEQ ID NO: 5 wherein the fragment has 37 amino acid residues in length where the fusion protein further comprises the endosomolytic peptide GALA of SEQ ID NO: 6, the specification does not describe a genus of fusion polypeptides with any H2A variant structure or any H2A fragment in such a way as to convey to one of skill in the art that Applicant were in possession of the claimed invention as broadly claimed where a structure function correlation was described.
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	As such the specification lacks written description for H2A variants and fragments with any structure that can be included with the fusion polypeptide comprising the VEGF-binding peptide of SEQ ID NO: 1 or 2 and can predictably be used to transfect a target nucleic acid in a stem cell. One skilled in the art would not recognize that applicants had possession of a system for transfecting a nucleic acid where the system claimed only teaches a system of transfecting a nucleic acid in a composition comprising a fusion polypeptide composed of a  VEGFR-binding peptide having the sequence of SEQ ID NO: 1 or SEQ ID NO: 2, the nucleic acid-binding polypeptide comprises 4 repeats of an N-terminal fragment of a histone H2A comprising the amino acid sequence of SEQ ID NO: 5 wherein the fragment has 37 amino acid residues in length where the fusion protein further comprises the endosomolytic peptide GALA of SEQ ID NO: 6 and a combination of dexamethasone, insulin transferrin and a selenite as encompassed in the instant claims. Therefore, the specification does not provide written description of the invention, in such full, clear, concise, and exact terms as to enable any person skilled in the art, to make and use the invention. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Applicants argue:
“…Claim 75 as amended states in the wherein clause of subpart (a) that the fusion
polypeptide is in an aqueous medium with a conductivity no greater than 10 mS/cm.
Pages 55-56 of the application as filed describe the performance of a peptide desalting
step before forming nanoparticles to remove the excess ions from the designer
biomimetic vector (DBV) system of the present invention. This procedure stabilizes the
nanoparticles’ diameters by minimizing the possibility of inter-particle salt bridge
formation and ensuing aggregation. In addition, presence of excess ions in the media interferes with the electrostatic interactions between cationic residues in the vector
sequence and anionic residues in the pDNA resulting in formation of pseudo-condensed
DNA. Therefore, a desalting step is performed to significantly reduce the ionic strength
of the DBV solution.
The procedure for peptide desalting and the preparation of the stock solution is
described on pages 47-48 of the application as filed. To desalt, a disposable PD-10
desalting column with Sephadex G-25 resin (GE Healthcare’s Life Sciences, MA, US)
was preconditioned with 15 mL of 10mM L-Glu/ L-Arg (glutamic acid/arginine) buffer (pH
5.8-6.0). Other buffers that can be used for a peptide-containing solution are known in
the art to one of ordinary skill in the art, such as a buffer of 10 mM L-His/L-Arg
(histidine/arginine). Then, each purified peptide fraction was loaded onto the column
and eluted with additional 5mL of buffer driven by gravity....

Applicant’s argument is carefully considered. However, the written description rejection is maintained because the histone H2A of SEQ ID NO: 248 raises NEW MATTER thus was not disclosed in the specification or in the sequence listing as filed. 


Modified - Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The rejection has been modified due to amendment of the claims. New references have been included and some previous references are dropped.

Claim(s) 75, 78, 80-89 are rejected under 35 U.S.C. 103 as being unpatentable over Megeed US2007/098702A1 (in IDS) in view of Danuta Balick et al (Structure and function correlation in histone H2A peptide-mediated gene transfer PNAS May 28, 2002 vol. 99 no. 11 7467–7471 further in view of Wagstaff and Jans. Biochem J, 2007, 406: 185-202. 
Claim 75 and dependent claims thereof encompass a system of transfection of a nucleic acid into a cell comprising a fusion polypeptide (60-62) comprising a cell surface receptor peptide where the cell surface receptor binding peptide is a vascular endothelial growth factor receptor (VEGFR)-binding peptide of SEQ ID NO: 1 or SEQ ID NO: 2 a nucleic acid-binding polypeptide where the nucleic acid-binding polypeptide comprises 2-10 repeats of a histone H2A comprising SEQ ID NO: 248, an H2A variant with any sequence or H2A fragment with any sequence or length thereof and an endosomolytic peptide, wherein the endosomolytic peptide is GALA of SEQ ID NO: 6 and where the polypeptide is in an aqueous medium with a conductivity no greater than 10 mS/cm; and a combination of dexamethasone, insulin (or its fragment), transferrin (or its fragment), and a selenite-or combinations thereof (claims 75-87, 89). The claims also state that transfection in a stem cell. 
Claim 78 recites that the H2A variant comprises 4 repeats and that the N-terminal fragment is 15 to 50 amino acids preferably 37 amino acid residues.
Megeed et al US2007/098702A1 teach that their invention relates to genetically engineered non-viral vectors for delivering a nucleic acid such as a therapeutic gene to a target cell … the non-viral vector is a nucleic acid-binding protein-based polymer (NABP) having at least one tandem repeat of a genetically engineered cationic amino acid-containing monomer (CAACM) containing lysine, arginine or a combination thereof, which confers on the NABP the ability to bind a nucleic acid that is intended for delivery to a target cell. They further state that because the NABP is genetically engineered and transcribed from a single gene, its structure and function can be precisely controlled. They further state that vectors optionally have additional functionalities including endosome disrupting moieties, (such as GALA), targeting ligands (receptor binding) and subcellular localization sequences. Furthermore, Megeed teaches supplementation with insulin, transferrin, selenium, fibronectin and dexamethasone (paragraph [0161].) 
Thus, Megeed et al further disclose a system of transfecting a nucleic acid comprising a genetically engineered non-viral vector comprising one or more optional specialized moieties such as targeting ligands, that bind a target cell; and an endosome disrupting peptide moiety where the endosome disrupting moiety encompasses a nuclear localization sequences and an endosomolytic peptide moiety that can be GALA (paragraphs [0067-0069]). 
Megeed teaches of use of dexamethasone, insulin, transferrin or selenite in the transfection composition [[0161].
Megeed teaches optionally using yeast histone H2b in the vector (recited as a nuclear localization signal). More specifically they teach the use of the sequence GKKRSKAK from yeast histone 2B as a nuclear localization sequence in paragraph [0071]. While the H2A sequence is not suggested, the GGKARAKAK of the yeast histone H2B taught by Megeed is 75% identical to the histone H2A variant or fragment at position 8 to 15 in the 37-mer sequence (SGRGKQGGKARAKAKTRSSRAGLQFPVGRVHRLLRKG) in the instant claims. 
Note that the degree of conductivity is function of what is contained in the composition for transfection. Therefore, where transfection system comprises an aqueous composition comprising the same components it is expected to have a conductivity no greater than 10 mS/cm.
Megeed does not specifically teach using an H2A, H2A variant or an N-terminal fragment of the H2A where the N-terminal fragment is 15 to 50 amino acids preferably 37 amino acid residues of H2A. Megeed does not teach using dexamethasone, insulin, transferrin or selenite in the system of transfection.
However, the prior art for example Wagstaff teaches that an H2A-based transfection method has been developed, in which it was shown that H2A, but not H1, H2B, H3 or H4, can mediate efficient gene transfer of a gene (β-galactosidase reporter gene) into a number of cell lines, including COS-7 cells. They teach that transfection was dependent upon the DNA/histone ratio and was also a function of the molarity of the final Tris/acetate (pH 8) solution. They further teach that transfection efficiency was found to depend on a 37-mer peptide from the N-terminus and was thought to be dependent on DNA binding and delivery to the nucleus.
Furthermore, Balick et al teach that histone H2A is the only histone with a real cluster of DNA binding sites localized in a short region that is defined structurally (ref. 6; Fig. ​Fig.2). They teach that this clustered region of DNA binding site is near the N-terminus of the histone H2A molecule and acts as a nuclear localization signal. The histone H2A peptide (peptide 9) representing this isolated region may be uniquely suited to bind DNA and shuttle to the nucleus. 
Thus, one of ordinary skill in the art would have been motivated to use a histone H2A for DNA transfection as there is a correlation between the structure and function of histone H2A or H2A fragment (37-mer) for peptide-mediated DNA transfection.
Furthermore, one of ordinary skill in the art would have been motivated to use H2A as the nucleic acid-binding protein-based polymer according to Wagstaff or Balick in the transfection system of Megeed et al. for transfecting a target nucleic acid because Wagstaff or Balick specifically teach that H2A can mediate efficient gene transfer of a gene into a number of cell lines, including COS-7 cells.
Megeed does not specifically teach an N:P ratio of 5:1. Megeed teaches an N/P ratio was determined to be about 1:1 based on the total number of histidine and lysine residues in DNA condensation calculations. They teach that N/P ratio depends on the molar ratio of positively charged nitrogen atoms in the nucleic acid-binding peptide to negatively charged phosphates in the nucleic acid.  
However, given that the N:P ratio correlates to the molar ratio of positively charged nitrogen atoms in the nucleic acid-binding peptide (H2A for example) to negatively charged phosphates in the nucleic acid according to at least Wagstaff et al, the N:P ratio would have been in the range of about 1:1 to about 5:1 N/P. It would have been obvious a person of ordinary skill that the N:P ratio would be within the recited range because N:P ratio depends on the molar ratio of positively charged nitrogen atoms in the H2A to negatively charged phosphates in the nucleic acid to be transfected. Thus claims 83 and 84 would have been obvious to one of ordinary skill in the art at the time of the invention where the general conditions of the claim are disclosed in the prior art (Para.[0137].  
What Megeed et al, Balick et al or Wagstaff do not specifically teach a targeting ligand that binds a VEGF-receptor or transfecting stem cells.
 However, Megeed et al teach a cell surface receptor-binding peptide that is a fibroblast growth factor receptor (FGFR)-binding peptide or an epidermal growth factor receptor (EGFR)-binding peptide. 
Thus, it would have been obvious to apply Megeed's method using any cell receptor binding protein including a VEGFR binding protein because Megeed et at teach that any amino acid based sequence that selectively targets a particular cell can be used to facilitate the delivery of the non-viral vector/nucleic acid complex to that particular cell. They state that such motifs can target any cell surface receptor such as growth factor receptors and mention fibroblast growth factor, epidermal growth factor or hormone receptors (which can include insulin-like growth factors) as enabling examples. With regards to the type of cells, it would have been obvious for one of ordinary skill in the art to transfect stem cells for gene therapy in view of correcting dysfunctional or deleted genes by supplying the lacking gene function.
Furthermore, Wagstaff et al teach that receptor-mediated endocytosis can be utilized specifically by non-viral gene-delivery vectors by incorporating specific ligands into the vector (e.g. [18–20]). This not only results in increased internalization of the vector, but can also be utilized to target specific cell types, on the basis of the repertoire of expressed cell-surface receptors. Thus, it would have been obvious to engineer a non-viral vector comprising a polypeptide that binds to a desired receptor to target a particular cell type to transfect. One of ordinary skill in the art would have been apprised that the particular receptor binding peptide depends on the desired target cell to treat. 
Therefore, the invention of claims 75, 78-89 were prima facie obvious to the ordinary skill in the art.

Applicants argue: 

“Megeed describes a genetically engineered non-viral vector for delivering a
nucleic acid molecule to a target cell that is a nucleic acid-binding protein-based
polymer with at least one tandem repeat of a genetically engineered cationic amino
acid-containing monomer that is capable of binding to the nucleic acid molecule to be
delivered to the target cell. The cationic amino acid-containing monomer has one or
more amino acids selected from the group consisting of lysine and arginine, and may
also have histidine. See, Megeed at paragraphs [0041], [0046], [0052]-[0053]. Megeed
mentions the use of the sequence GKKRSKAK from yeast histone 2B as a nuclear
localization sequence in paragraph [0071]. There is no description or suggestion
anywhere in Megeed to use a nucleic acid-binding polypeptide that comprises 2 to 10
repeats of a histone H2A comprising SEQ ID NO: 248, a histone H2A variant, or a
histone H2A fragment thereof as required in the pending claims. There is no overlap
between the amino acid sequence of SEQ ID NO: 248,
SGRGKQGGKARAKAKTRSSRAGLQFPVGRVHRLLRKG, and the yeast histone 2B
sequence,    GKKRSKAK, presented in Megeed. One of ordinary skill in the art would not
be led, based on the description in the Megeed, to use SEQ ID NO: 248 as a nucleic
acid-binding polypeptide in a fusion polypeptide that also comprises VEGFR-binding
peptide as a cell surface receptor-binding peptide and GALA comprising SEQ ID NO: 6
as the endosomolytic peptide as required in the pending claims…”


Applicant’s argument is carefully considered but not found persuasive because the histone H2A of SEQ ID NO: 248 is not described in the present specification or sequence listing. Therefore, Applicant cannot rely on this sequence to overcome the rejection because assuming pro arguendo the sequence of SEQ ID NO: 248, variant and fragment where SEQ ID NO: 248 comprises “SGRGKQGGKARAKAKTRSSRAGLQFPVGRVHRLLRKG” the teaching of Megeed comprising the sequence derived from the yeast histone H2B comprising “GKKRSKAK”, is within the limitation of a variant and/or fragment of SEQ ID NO: 248 because the sequence of Megeed shows “GKKRSKAK”, thus is within the limitation of a variant/fragment of SEQ ID NO: 248. Furthermore, the histone H2A taught by at least Wagstaff or Balick encompass full length histone H2A thus encompass the limitation of a histone H2A or variant of histone H2A absence evidence to the contrary.


Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	December 3, 2022